DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-29 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Villeneuve (US 2017/0153319).
Regarding Claims 1 and 16, Villeneuve discloses a light-based detection system and method for operating [Fig 1; 0049]comprising: a light source configured to emit light [#110 of Fig 1] as a series of one or more light pulses at a wavelength between approximately 1400 nanometers and approximately 1600 nanometers [0054], each emitted light pulse having a pulse duration between 10 picoseconds and 20 nanoseconds and a pulse energy less than 2 microjoules [0050-54; 0064]; a transmitter configured to direct the one or more light pulses toward a remote target located a distance from the system [#130 of Fig 1; 0049-50]; a receiver configured to detect a light pulse scattered by the remote target, the receiver including a linear-mode avalanche photodiode (APD) to detect photons in the received scattered light pulse [0043-44; 0061; 0080], wherein the APD is configured to produce an output electrical-current signal that depends on a number of detected photons in the received scattered light pulse during a particular period of detection time [0054; 0061]; and a controller configured to: determine the distance from the system to the target based on a time of flight for the detected light pulse [0005; 0051; 0063-65; 0080], detect a fault condition 
Regarding Claims 2 and 17, Villeneuve also discloses wherein to detect the fault condition, the controller is configured to determine that the target is a person [0078].
Regarding Claims 3-4, and 18-19, Villeneuve also discloses wherein to shut down the light source, the controller is configured to send a signal to the light source to stop emitting light… or to reduce the pulse energy of the emitted light pulses [0078].
Regarding Claims 5 and 20, Villeneuve also discloses wherein to reduce the pulse energy of the emitted light pulses, the controller is configured to reduce the pulse energy below 0.1 microjoules [0050; 0053; 0062; 0078; 0088-89].
Regarding Claims 6-7 and 21-22, Villeneuve also discloses wherein the light source is configured to emit light as a series one or more light pulses at a wavelength of between approximately 1500 nanometers and 1600 nanometers… or approximately 1550 nanometers [0052; 0054; 0092; 0094].
Regarding Claims 8 and 23, Villeneuve also discloses wherein the light source is configured to emit light as a series one or more coherent light pulses [0049-50; 0052-54].
Regarding Claim 9, Villeneuve also discloses wherein the light source comprises a pulsed laser diode followed by one or more optical-amplification stages [0052-54].
Regarding Claims 10 and 24, Villeneuve also discloses wherein the light source is configured to emit a plurality of pulses at a pulse repetition frequency of approximately 100 kHz to 5 MHz [0052-54; 0090-95].
Regarding Claims 11 and 25, Villeneuve also discloses wherein the light source is configured to generate an output beam that includes the series of one or more light pulses, the 
Regarding Claims 12 and 26, Villeneuve also discloses wherein the scanner is configured to scan a field of regard of the light-based detection system to generate between 100 and 2000 pixels in a horizontal dimension [0063-64; 0072-73; 0285].
Regarding Claims 13 and 27, Villeneuve also discloses wherein the scanner is configured to scan a field of regard of the light-based detection system to generate between 4 and 400 pixels in a vertical dimension [0063-64; 0072-73; 0285].
Regarding Claims 14 and 28, Villeneuve also discloses wherein the receiver has a noise equivalent power of less than 100 photons [0208].
Regarding Claims 15 and 29, Villenueve also discloses wherein the linear-mode APD is an indium-gallium-arsenide (InGaAs) APD [Fig 37-38; 0043-44; 0054].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645